Citation Nr: 0804039	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-15 669	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of right shoulder dislocation with 
rotator cuff syndrome (right shoulder disability).

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis, and if 
so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for depressive disorder, 
and if so, whether service connection is warranted.  

5.  Entitlement to service connection for schizophrenia, 
claimed as secondary to service-connected disabilities.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1994 to 
February 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002, February 2004, and August 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The issues of entitlement to service connection for 
sinusitis, major depressive disorder, and schizophrenia, and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability has been 
manifested by abduction to 90 (active) and 170 (passive) 
degrees; flexion to 110 (active) and 170 (passive) degrees; 
internal rotation to 70 degrees; and external rotation to 60 
degrees.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of asthma.

3.  By a March 1998 rating decision, the RO denied a claim of 
service connection for sinusitis.  The veteran did not file a 
notice of disagreement and the decision became final.

4.  Evidence added to the record since 1998 includes VA 
medical records, which reflect a current diagnosis of 
sinusitis.

5.  By a January 2002 rating decision, the RO denied a claim 
of service connection for depressive disorder.  The veteran 
did not file a substantive appeal and the decision became 
final.

6.  Evidence added to the record since 2002 includes private 
and VA medical records, which attribute the veteran's 
psychiatric condition to physical disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for a right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201 (2007).

2.  Service connection is not warranted for asthma.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

3.  The March 1998 decision of the RO denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002). 

4.  New and material evidence has been presented since the 
March 1998 rating decision denying service connection for 
sinusitis, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2007).

5.  The January 2001 decision of the RO denying service 
connection for depressive disorder is final.  38 U.S.C.A. § 
7105 (West 2002). 

6.  New and material evidence has been presented since the 
January 2001 rating decision denying service connection for 
depressive disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in October 2002, September 
2003, November 2004, and December 2004, that fully addressed 
all four notice elements and were sent prior to the initial 
AOJ decisions in these matters.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Regarding the veteran's right shoulder 
disability, since service connection has already been 
granted, the first three Dingess elements were substantiated 
prior to the appeal, and further notice was not required.  
The claim is for an increased rating; thus, only the type of 
evidence necessary to establish a disability rating and 
effective date for the disability are relevant to his claim.  
Here, adequate notice was not provided to the veteran 
regarding the fifth element identified by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess.  
Because the preponderance of the evidence is against the 
veteran's claim, however, the Board finds that he has not 
been prejudiced since any issue as to an appropriate 
effective date is moot.  Furthermore, such error was harmless 
in regard to the veteran's claim for service connection for 
asthma, as that claim is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in September 
2003 and November 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the veteran's right shoulder and asthma claims, 
the Board notes that pertinent records from all relevant 
sources identified by him, and for which he authorized VA to 
request, have been associated with the claims folder.  
38 U.S.C.A. § 5103A.  In addition, in January 2005 he was 
afforded a VA examination to assess the severity of his right 
shoulder disability.  A VA examination was not provided to 
evaluate veteran's asthma claim, since there is no 
suggestion, except by unsubstantiated allegation, that the 
veteran has a current diagnosis of asthma that may be 
associated with an established event, injury or disease 
during service.  See Wells v. Principi, 326 F. 3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that referral of the case for the 
purpose of obtaining a medical opinion is not warranted.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  






Background & Analysis

I.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board considers all the evidence of 
record in making its determination, although it may not 
necessarily reference each and every document in its 
decision, but when a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
Likewise, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Diagnostic Code 5201 addresses limitation of motion of the 
arm (shoulder).  A 30 percent rating contemplates limitation 
of the major arm to midway between side and shoulder level, 
while a 40 percent rating requires limitation to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For comparison, the Rating Schedule also lists what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation. See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.

Since October 20, 2005, the RO has assigned the veteran's 
right shoulder disorder a 30 percent disability rating 
pursuant to Diagnostic Code 5201.  To warrant a rating in 
excess of 30 percent, there must be limitation of motion of 
forward elevation or abduction to 25 degrees.  See Mariano v. 
Principi, 17 Vet. App. 305, 317-18 (2003).  The clinical 
evidence does not show this degree of limitation of motion.  

VA medical records, dated in February and June 2004 reflect 
that the veteran's musculoskeletal range of motion was 
intact, with adequate muscle tone and no deformities.  There 
was no locking, clicking, or limitations in the joints. 

A VA joints examination for was conducted in January 2005.  
At that time, the veteran reported that his right shoulder 
disability had worsened since his last VA examination, and 
that he experienced moderate intensity right shoulder pain.  
Range of motion studies revealed active flexion and abduction 
to 110 and 90 degrees, respectively.  Passive flexion and 
abduction was to 170 degrees, each, while internal and 
external rotation was to 60 and 70 degrees, respectively.  
The VA examiner noted right anterior lateral shoulder pain to 
palpation, greater tuberosity, and mild anterior shoulder 
instability.  There was no ankylosis present.  He diagnosed 
the veteran as having right shoulder recurrent dislocations 
and impingement syndrome.  

The evidence simply does not show, despite the veteran's 
complaints, that there is functional impairment which would 
warrant an increased rating herein.  His range of motion is 
not so limited as to meet the criteria for a higher rating.  
The February and June 2004 VA records reflect no objective 
abnormality about the right shoulder.  The January 2005 VA 
examination did not reveal limitation of motion of the right 
arm to 25 degrees or less.  Accordingly, the veteran cannot 
receive a rating higher than 30 percent under VA's Rating 
Schedule and including 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The veteran also does not have ankylosis in his right 
shoulder, either favorable or unfavorable, meaning complete 
immobility of the joint in a fixed position. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Therefore, the provisions 
of Diagnostic Code 5200 do not apply.  Neither are there 
objective clinical indications of impairment of his humerus, 
clavicle or scapula that might warrant considering his claim 
under Diagnostic Codes 5202 and 5203.  

Under these circumstances, a rating greater than 30 percent 
is not warranted.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected right 
shoulder disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not been hospitalized on account of it, 
and it has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he suffers from asthma associated 
with his military service.  Service medical records are 
absent of any complaint, treatment, or diagnosis of asthma.  
Post-service medical records are also void of such 
documentation.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical diagnosis or etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the veteran currently, or ever, 
having asthma, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.

III.  New and Material Evidence

The veteran filed his original claim for service connection 
for sinusitis in December 1997.  By a March 1998 rating 
decision, the RO denied service connection for sinusitis, 
concluding the evidence was insufficient to show the veteran 
had a current diagnosis of sinusitis.  The veteran filed his 
original claim for service connection for depressive 
disorder, claimed as a nervous condition, in May 2000.  By a 
January 2002 rating decision, the RO denied service 
connection for depressive disorder, concluding the evidence 
was insufficient to show this disorder was related to the 
veteran's military service.

The veteran was notified of these decisions on March 17, 
1998, and January 12, 2002, respectively.  However, he did 
not file a notice of disagreement to the March 1998 decision, 
or a substantive appeal regarding the January 2002 decision.  
Therefore, the RO's decisions became final based on evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Pertinent regulations provide that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the RO's previous decisions are 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since March 1998, 
in regard to the veteran's sinusitis, includes VA medical 
records, dated from October 2001 to February 2004, which show 
a current diagnosis of sinusitis.  The additional evidence 
added to the record since January 2001, in regard to the 
veteran's depressive disorder, includes private medical 
records, dated in November 2004, and VA medical records, 
dated from June 2002 to March 2005, which attributes 
psychiatric impairment to the veteran's physical 
disabilities.  As this necessarily includes service connected 
disability, these documents relate to previously 
unestablished elements required to support the veteran's 
claims.  The Board finds that this evidence is new and 
material, and the claims for service connection are reopened.  



ORDER

A disability rating in excess of 30 percent for a right 
shoulder disability is denied.

Service connection for asthma is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for sinusitis is reopened; 
to this extent, the appeal is granted.

New and material evidence having been presented, the claim of 
entitlement to service connection for depressive disorder is 
reopened; to this extent, the appeal is granted.


REMAND

I.  Sinusitis

The veteran's service medical records, dated in March and 
April 1994, reflect complaints and treatment of sinus 
conditions.  VA medical records, dated in October 2001, 
February 2002, and December 2004, reflect that the veteran 
was diagnosed as having sinusitis.  Given the treatment for 
sinus complaints in service and recent diagnoses of 
sinusitis, a VA examination is needed to ascertain whether 
any current sinusitis is related to, or had its onset during, 
the veteran's military service.

II.  Depressive Disorder and Schizophrenia

The veteran contends that his psychiatric conditions are 
secondary to his physical disabilities.  A VA mental disorder 
examination was conducted in October 2001.  At that time, the 
examiner diagnosed the veteran as having depressive disorder, 
not otherwise specified, and opined that this 
neuropsychiatric condition was not secondary to his service 
connected disabilities.  

Subsequently obtained treatment records reflect the medical 
view that the veteran's psychiatric impairment is secondary 
to his physical disabilities.  This apparent contradiction 
with the 2001 examination report should be reconciled.  

The Board also notes that an October 2002 Social Security 
Administration (SSA) opinion cited an October 2000 diagnosis 
of schizoaffective disorder with anxiety disorder, rendered 
by Dr. Ruiz.  There was also a notation regarding a June 4, 
2002, psychiatric evaluation conducted by Dr. Reinaldo 
Kianes.  These documents are not of record, and it does not 
appear that the RO sought to obtain them.  This should be 
accomplished.

III.  TDIU

The veteran's TDIU claim is deferred pending the outcome of 
the remaining service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the 
veteran, the RO should contact the 
office of Luis Carlos Rojas Ruiz, M.D., 
and Dr. Reinaldo Kianes, and seek to 
obtain a complete set of the veteran's 
medical records on file.   

2.  The RO should obtain the veteran's 
VA medical records, dated since May 
2005.

3.  Following completion of the above, 
the veteran should be scheduled for VA 
examinations in order to determine the 
existence, extent, and etiology of his 
sinusitis and psychiatric conditions.  
Prior to the examinations, the complete 
claims folder should be made available 
to the examiners for review.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  The examiners 
should conduct any appropriate studies 
to support their findings.  The 
examiners should also opine as to 
whether it is at least as likely as not 
that any sinusitis or psychiatric 
disabilities found present are related 
to, or had their onset during, the 
veteran's military service, or are 
secondary to any service connected 
disability, (namely, right shoulder, 
left knee, and right hip disabilities).  
The rationale for any opinion expressed 
should be stated in legible reports, 
and should include (as appropriate to 
the nature of the examination) 
recognition of the veteran's in-service 
sinus complaints, as a well as the post 
service statements linking psychiatric 
complaints to physical disabilities.  

4.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


